ivr a R.rtt a t.t., J.
There can be no doubt but that the town of Yilas was primarily liable for the relief of Leduchi under sec. 1512, Stats. 1898, and that the county was liable to reimburse the town upon its complying with the conditions precedent named in such section, which reads as follows; “’When any person not having a legal settlement therein *572shall be taken sick, lame or otherwise disabled in any town, city or village or for any other canse shall be in need of relief as a poor person and shall not have money or property to pay his board, maintenance, attendance and medical aid, the . supervisors or other proper authorities shall provide such assistance to such person as they may deem just and necessary, and if be shall die they shall give him a decent burial. They shall make such allowance for such board, maintenance, nursing, medical aid and burial expenses as they shall deem just and order the same to be paid out of the town, city or village treasury. The expenses so incurred shall be a charge against the county, the account [of the town] therefor shall be audited by the county board and paid out of the county treasury. ... It shall be the duty of the authorities within ten days after such person so becomes a public charge in their town, city or .village to notify the county clerk of such fact, and thereupon the county authorities may take charge of such poor person and remove him to the county poor farm or relieve him in such other manner as they may see fit.” Now, while there is a finding that the claimant was employed to render medical aid to Leduchi, by the county clerk and the chairman of the board of supervisors of the town of Vilas acting together, there is no evidence to that effect, nor any to show that the county clerk had authority to represent the county in such matters. The undisputed evidence is that Leduchi was a subject for immediate relief by the town of Vilas under sec. 1512; that the chairman of the board of supervisors of the town employed the claimant to render such relief; that notice to the county was given in order to render it liable to reimburse the town; and that the county did not exercise its right to take charge of Leduchi and relieve him independent of the town. It follows that the town became the debtor of the claimant; that he did not have any legal or equitable demand enforceable against the *573county, and that it had no legal right to allow or pay his claim. The claim should have been presented to and audited by the auditing board of the town of Vilas and paid out of the town treasury like any other town liability, and a claim should then have been presented by the town to Langlade County for reimbursement.
Notwithstanding what has been said, it does not necessarily follow that plaintiff could successfully appeal to a court of equity to enforce the legal right of the county, and performance of the duty of its proper officers, to reject the physician’s claim. A taxpayer can successfully invoke the power of a court of equity to enforce a right of a public corporation when there is danger that such corporation will otherwise suffer some substantial injury which to some extent will affect the taxpayer. The power of taxpayers, in such an emergency, to set judicial machinery in motion, is a very valuable right, but it must be kept within those reasonable limits which govern the-administration of justice in courts of equity. The wrong existing or threatened must be one that will or may, if not properly met, cause some substantial loss to the corporation, else there is no warrant for calling the equity power of the court into activity.
Applying the foregoing to the facts of this case, it is clear that the judgment appealed from is right. No equity was shown by the evidence, entitling plaintiff to maintain the action. While it is true that the claim of the physician for attending Leduchi ivas an indebtedness of the town of Vilas primarily, the county was ultimately liable therefor. The claim appears to have been reasonable in amount. It would, if it had taken its proper course, ultimately have reached the county as a legal claim and been paid precisely at the same amount as that allowed by the county, direct to the physician.
The result of this case by no means justifies such conduct as the action was designed to prevent. It was clearly *574wrong. The statutes should be strictly followed at every step in incurring public liabilities and in the disbursement of public moneys; but equity will not lend its aid to prevent or remedy .violations of duty in that regard unless such violations will or may result in some substantial loss to the public as a whole.
By the Court.— The judgment is affirmed.
üassoday, O. J., took no part.